 


115 S2727 IS: Protecting Infrastructure and Promoting the Economy Act
U.S. Senate
2018-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
115th CONGRESS2d Session 
S. 2727 
IN THE SENATE OF THE UNITED STATES 
 
April 23, 2018 
Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works 
 
A BILL 
To require the Administrator of the Environmental Protection Agency to establish a discretionary grant program for drinking water and wastewater infrastructure projects, and for other purposes.  
 
 
1.Short title This Act may be cited as the Protecting Infrastructure and Promoting the Economy Act or the PIPE Act.  2.Drinking water and wastewater infrastructure discretionary grant program (a)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.  (2)ProgramThe term program means the drinking water and wastewater infrastructure discretionary grant program established under subsection (b). 
(b)Establishment of programNot later than 1 year after the date of enactment of this Act, the Administrator shall establish a drinking water and wastewater discretionary grant program to provide grants on a competitive basis to eligible entities for investments in drinking water and wastewater infrastructure projects.  (c)Eligible entitiesAn entity eligible to receive a grant under the program is— 
(1)a State;  (2)a unit of local government; 
(3)a federally recognized Indian Tribe; or  (4)a public or nonprofit water utility. 
(d)Eligible projectsA project eligible to be carried out with funds under the program includes— (1)one or more activities that are eligible for assistance under section 603(c) of the Federal Water Pollution Control Act (33 U.S.C. 1383(c)); 
(2)one or more activities described in section 1452(a)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(2)); and  (3)any other drinking water infrastructure project or wastewater infrastructure project that meets the criteria established by the Administrator under subsection (f)(1)(A). 
(e)Application 
(1)In generalTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application in such manner and containing such information as the Administrator may require.  (2)Bundling of projectsAn eligible entity may include more than 1 project in a single application. 
(3)DeadlineAn application shall be submitted to the Administrator not later than 180 days after the date on which the notice of funding opportunity and the selection criteria are issued under subsection (f)(1)(B).  (f)Selection (1)Criteria (A)In generalThe Administrator shall establish criteria in accordance with this subsection to use in selecting projects to receive a grant under the program. 
(B)PublicationNot later than 60 days after the date on which funds are made available to carry out the program for each fiscal year, the Administrator shall— (i)issue a notice of funding opportunity for the program; and 
(ii)include in the notice the selection criteria established under subparagraph (A).  (2)PriorityIn selecting projects to receive a grant under the program, the Administrator shall give priority to projects for which the grant would help fill a gap in the overall funding or financing necessary to complete the project. 
(3)Geographical distributionFor each fiscal year, in providing grants under the program, the Administrator shall ensure that the funds are distributed— (A)on an equitable geographical basis; and 
(B)in a manner that balances the needs of urban, suburban, and rural communities.  (4)DeadlineNot later than 1 year after the date on which funds are made available to carry out the program for each fiscal year, the Administrator shall select projects to receive grants under the program. 
(g)Requirements 
(1)Total State limitFor each fiscal year, the total amount provided under the program for projects in a single State shall not exceed 20 percent of the total amount made available to carry out the program.  (2)Federal shareThe Federal share of the cost of a project carried out with a grant under the program shall not exceed 100 percent. 
(h)RegulationsThe Administrator may promulgate such regulations as may be necessary to carry out this section.  (i)ReportsNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to Congress and make publicly available a report on the implementation of the program. 
(j)Funding 
(1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $500,000,000 for each of fiscal years 2018 through 2027.  (2)AvailabilityFunds made available to carry out this section shall be available until expended. 
 
